SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2015 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Stop Fraudsters in Their Tracks. NICE Launches Real-Time Solution to Thwart Fraud Attempts in the Contact Center, Dated January 5, 2015 Press Release: NICE Actimize Recognized as "Category Leader" Across All Four RiskTech Quadrants® in 2014 Chartis Financial Crime Risk Management Systems Report, Dated January 14, 2015 Press Release: NICE Webinar Series Examines How Companies Can Better Engage Customers Throughout the Customer Journey, Dated January 15, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated:February 3, 2015 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Stop Fraudsters in Their Tracks. NICE Launches Real-Time Solution to Thwart Fraud Attempts in the Contact Center, Dated January 5, 2015 Press Release: NICE Actimize Recognized as "Category Leader" Across All Four RiskTech Quadrants® in 2014 Chartis Financial Crime Risk Management Systems Report, Dated January 14, 2015 Press Release: NICE Webinar Series Examines How Companies Can Better Engage Customers Throughout the Customer Journey, Dated January 15, 2015
